Citation Nr: 0018352	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left eye injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

5.  Entitlement to a rating in excess of 10 percent for a 
skin disorder.

6.  Entitlement to a rating in excess of 10 percent for scars 
to the hands.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958 and from October 1961 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that a September 1993 rating decision 
denied reopening a claim for entitlement to service 
connection for hypertension.  A June 1994 rating decision, in 
essence, denied reopening claims for entitlement to service 
connection for the residuals of a left eye injury, 
hypertension, and hearing loss, and denied entitlement to a 
compensable rating for scars to the face and hands.  In 
September 1994 the RO denied entitlement to service 
connection for a back disability.

A March 1995 hearing officer's decision, inter alia, granted 
entitlement to a 10 percent disability rating for scars to 
the hands, granted entitlement to a 10 percent disability 
rating for scar to the left face, granted entitlement to 
service connection for pigmented moles, denied entitlement to 
service connection for a back disability, and denied 
reopening claims for entitlement to service connection for 
the residuals of a left eye injury, hypertension, and hearing 
loss.  

An April 1995 rating decision assigned a 0 percent disability 
rating for pigmented moles and assigned a 10 percent 
disability rating for scars to the hands effective from 
January 13, 1994.  A July 1995 rating decision granted 
entitlement to an increased 10 percent disability rating for 
a skin disorder (multiple pigmented moles) effective from 
January 13, 1994, and denied reopening a claim for 
entitlement to service connection for hearing loss. 

In April 1997 the Board, inter alia, remanded the issues 
listed on the title page for additional development.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present back disorder related to active 
service.

2.  In November 1985 the RO denied reopening the veteran's 
claim for entitlement to service connection for the residuals 
of a left eye injury, hypertension, and hearing loss; the 
veteran did not appeal.

3.  The evidence submitted since the November 1985 rating 
decision as to the issue of entitlement to service connection 
for hypertension includes cumulative information which by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The evidence submitted since the November 1985 rating 
decision as to the issue of entitlement to service connection 
for hearing loss includes new information which must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran has not provided competent medical evidence 
demonstrating that his present hearing loss is related to 
active service.

6.  The evidence submitted since the November 1985 rating 
decision as to the issue of entitlement to service connection 
for the residuals of a left eye injury includes new 
information which must be considered in order to fairly 
decide the merits of the claim.

7.  Persuasive medical evidence demonstrates that the 
veteran's left eye disorder was not aggravated by an injury 
or disease during active service.

8.  Medical evidence demonstrates that the veteran's service-
connected skin disorder is presently manifested by exudation 
or itching and involvement of an extensive area, without 
evidence of constant exudation or itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation, or 
crusting.  

9.  Medical evidence demonstrates that the veteran's service-
connected scars to the hands are presently manifested by 
tender and painful scarring with no persuasive evidence of 
any limitation of function.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The November 1985 rating decision which denied reopening 
the veteran's claim for entitlement to service connection for 
the residuals of a left eye injury, hypertension, and hearing 
loss is final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. 
§ 19.192 (1985); (currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999)).

3.  Evidence submitted since the November 1985 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for 
hypertension is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

4.  Evidence submitted since the November 1985 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for hearing 
loss is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  Evidence submitted since the November 1985 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for the 
residuals of a left eye injury is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

7.  The veteran's pre-existing left eye disorder was not 
aggravated by an injury or disease during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

8.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (1999).

9.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected scars to the hands have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309 
(1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Back Disability
Background

Service medical records are negative for diagnosis or 
treatment for a back disorder.  Medical examination reports 
dated from January 1955 to August 1973 revealed a normal 
clinical evaluation of the spine.

Post-service medical records include a November 1984 federal 
prison camp examination which found a normal clinical 
evaluation of the spine.  The veteran denied recurrent back 
pain in a November 1984 report of medical history.  Records 
dated in December 1984 show the veteran complained of right 
lumbosacral area pain of 4 days duration.  The diagnosis was 
lumbosacral strain.

VA medical records include an August 1994 x-ray examination 
report which noted phantom disc phenomenon at L5-S1 with 
minimal posterior position of L5 over S1 and 
"retrolithesis."  It was noted the vacuum phenomenon would 
correlate well with an underlying degenerative disc disease.

In correspondence dated in August 1994 the veteran requested 
entitlement to service connection for degenerative disc 
disease as a result of combat and training injuries.  He 
stated he sustained a number of injuries during close combat 
in Vietnam and during training.

In correspondence dated in October 1994 the veteran reported 
he sustained a back injury when he fell during Ranger 
training in Vietnam and that he received treatment by field 
medics on February 14, 1964.  He stated he subsequently 
treated himself for symptom recurrence and was treated by 
medics in June 1969, July 1969, August 1969, March 1970, and 
April 1970.  

During VA examination in December 1997 the veteran reported 
he had been involved in 2 helicopter crashes and a plane 
crash in 1967 and 1969.  He stated he had been treated at a 
med-station and released.  He reported x-rays had been taken 
but no fractures were found.  The examiner noted that x-ray 
examination revealed extensive inter disc ossification of the 
cervical, thoracic, and lumbosacral spine.  It was the 
examiner's opinion that the disorder was not related to 
service.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that a present back disorder is related to 
active service.  The only evidence of a present disability 
related to combat or active service is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although no official record is required in cases where the 
injury is claimed to have been incurred during combat and 
service records show the veteran experienced combat in 
Vietnam, a well-grounded claim requires competent medical 
evidence linking a present disorder to a reported combat-
related injury.  See Collette, 82 F.3d at 392.  In this case 
no such evidence has been presented.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
back disorder.  See 38 U.S.C.A. § 5107(a).

Duty to Assist

In May 1997 the RO, as instructed by the April 1997 Board 
remand, requested the veteran provide detailed information to 
facilitate a search for additional service and post-service 
medical treatment records.  The record reflects that based 
upon information provided by the veteran in response the RO 
made several unsuccessful attempts to locate alternative 
medical evidence in support of the claim.  In addition, 
although the veteran reported he received treatment at 
service department medical facilities from 1955 to 1967, the 
Board finds the information provided did not include 
sufficient detail to allow for an additional search for 
alternative service medical records.  

The Board notes the evidence of record includes service 
medical records dated from January 1955 to August 1973 and a 
February 1978 clinical report.  An October 1981 service 
department report indicates that all available service 
medical records for the period from August 1971 to 
September 1978 had been submitted.  Therefore, the Board 
finds that further development is not required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

The Court has also recently held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

New and Material Evidence Claims
Pertinent Law

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Prior Final Decision

In November 1985 the RO denied reopening the veteran's claim 
for entitlement to service connection for the residuals of a 
left eye injury, hypertension, and hearing loss.  The veteran 
was notified by correspondence dated December 31, 1985, but 
did not appeal.  Therefore, the November 1991 rating decision 
is final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. § 19.192 
(1985); (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999)).


Hypertension
Background
Evidence Received Prior to November 1985

Service medical records are negative for diagnosis or 
treatment for hypertension.  Medical examination reports 
dated from January 1955 to August 1973 revealed a normal 
clinical evaluation of the vascular system.  In his reports 
of medical history dated from January 1955 to August 1973 the 
veteran denied a history of high or low blood pressure.

During VA examination in June 1980 the veteran reported a 
history of periodic hypertension.  The diagnoses included 
diastolic hypertension.  No opinion as to etiology was 
provided.

In July 1980 the RO denied entitlement to service connection 
for hypertension because the evidence did not demonstrate the 
disorder had its onset during active service or within one 
year of the veteran's separation from active service.

In a March 1985 statement in support of the claim the veteran 
stated that his hypertension had been aggravated by long 
periods of sustained physical and mental stress and by the 
effects of aerial combat.

Federal prison camp medical records show that in November 
1984 the veteran reported a history of fluctuating high blood 
pressure.  A November 1984 examination revealed a normal 
clinical evaluation of the vascular system.  The examiner 
recommended a low salt diet.

In November 1985 the RO denied reopening the veteran's claim 
for entitlement to service connection for hypertension.  


Evidence Received After November 1985

Service department medical records dated in August 1990 show 
the veteran reported a history of increased blood pressure 
readings but that he had never been treated with medication.  
The diagnoses included rule out hypertension.  A November 
1992 report noted the veteran apparently had a long standing 
history of hypertension but that he had not been treated with 
medication over the previous 3 to 4 years.  The diagnoses 
included hypertension.

During VA examination in May 1994 the veteran reported a 
diagnosis of hypertension was first provided in 1976 and that 
he was treated by diet at that time.  He stated that he was 
presently taking medication for the disorder provided by his 
private physician.  The diagnosis was hypertension, not 
controlled.  No opinion as to etiology was provided.

In correspondence dated in August 1994 the veteran reported 
he had been treated for high blood pressure by various 
private physicians from 1954 to 1961.  

At his personal hearing the veteran testified that he 
received medication for hypertension from medics during 
active service but that no records were maintained.  
Transcript, pp. 12-13 (November 1994).  He stated that he had 
been treated for hyperactivity prior to service and that his 
private physicians stated he developed hypertension because 
of his hyperactivity.  Tr., pp. 13-14.  

In correspondence dated in May 1995 the veteran reported that 
he had been sent for further medical testing as a result of 
fluctuating blood pressure readings during his December 1954 
enlistment examination.  He stated that subsequent to various 
tests and medication administered at a service department 
hospital he was cleared for enlistment.

VA medical records dated from December 1997 to February 1998 
included diagnoses of hypertension.  No opinions as to 
etiology were provided.

Analysis

Based upon a review of the complete record, the Board finds 
no new evidence demonstrating that the veteran's hypertension 
was incurred in or aggravated by active service.  The only 
new evidence of a present disability related to active 
service is the veteran's own opinion which is essentially 
cumulative of his prior statements.  The Court has held that 
lay assertions of medical causation were insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

Therefore, as the information provided in support of the 
application to reopen the claim for service connection does 
not include new evidence which bears directly and 
substantially upon the specific matter under consideration, 
the Board finds "new and material" evidence has not been 
submitted.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and the veteran has 
not identified the existence of available evidence sufficient 
to warrant additional development.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).

Hearing Loss
Background
Evidence Received Prior to November 1985

Service medical records include a January 1955 enlistment 
examination which reported whispered and spoken voice hearing 
acuity of 15/15.  The veteran's October 1957 separation 
examination reported whispered voice acuity of 15/15. 




 

Audiological evaluation in December 1961 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
---
15
LEFT
20
15
15
---
10

Audiological evaluation in April 1962 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
---
10
---
5
LEFT
---
---
10
---
5

Audiological evaluation in September 1962 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

Audiological evaluation in October 1963 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

Records dated in July 1965 show the veteran had a growth 
inside the right ear canal.  Physical examination was within 
normal limits.  The treatment plan included referral to an 
ear, nose, and throat specialist.

Audiological evaluation in September 1965 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Audiological evaluation in May 1966 revealed pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Audiological evaluation in April 1968 revealed pure tone 
thresholds, in decibels, convert to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0





Audiological evaluation in September 1969 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Records dated in November 1970 show the veteran complained of 
cough, sore throat, and earache.  The diagnoses included 
pharyngitis and otitis media externa.

Audiological evaluation in May 1971 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
---
10
LEFT
-5
-10
-10
---
0

Audiological evaluation in August 1973 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
10
LEFT
-5
-10
-10
0
-5





On the VA authorized audiological evaluation in June 1980, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
35
LEFT
5
5
5
10
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted hearing loss within normal limits.

In July 1980 the RO denied entitlement to service connection 
for hearing loss.  It was noted that hearing was normal, 
bilaterally.  

Federal prison camp medical records show that in November 
1984 the veteran denied a history of hearing loss.  

In November 1985 the RO denied reopening the veteran's claim 
for entitlement to service connection for hearing loss.

Evidence Received After November 1985

Service department medical records included a January 1993 
University of Kansas, Department of Otolaryngology, report 
which noted the veteran had been referred for evaluation of a 
possible right ear canal mass.  The examiner noted the 
veteran reported a history of extensive handgun shooting with 
the right ear down range.  Audiologic testing revealed a 
bilateral noise notch with the right ear more severe than the 
left.  Speech discrimination was good at 92 percent, right, 
and 96 percent, left, which was consistent with his pure tone 
asymmetry.  It was the examiner's impression that the 
veteran's right ear canal revealed a normal variant 
consistent with simply a bony excrescence covered with skin.

During VA audiological examination in May 1994 the veteran 
reported he first noticed a hearing impairment in Vietnam and 
that he had been exposed to explosives and helicopters.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
25
LEFT
15
10
15
40
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted mild to moderate high frequency 
sensorineural hearing loss to the right ear and mild to 
moderately severe high frequency sensorineural hearing loss 
to the left ear.  No opinion as to etiology was provided.

At his personal hearing in November 1994 the veteran 
testified that a University of Kansas Medical Center examiner 
discovered a polyp in his ear and, in essence, told him the 
disorder would result in decreased hearing acuity.  Tr. p. 
16.  

During VA audiological examination in December 1997 the 
veteran hearing loss beginning in 1963 due to combat noise in 
Vietnam.  He also reported trauma to the left side of his 
head in July 1969 during combat.  The examiner noted that the 
test results were considered a poor measurement of the 
veteran's hearing sensitivity due to a discrepancy between 
the speech recognition thresholds and pure tone averages.  It 
was noted that the veteran had been re-instructed for pure 
tone testing but that hearing threshold levels remained 
elevated.  It was also noted that speech recognition 
thresholds and acoustic reflexes were considered to be better 
indicators of hearing ability and that those tests suggested 
normal hearing sensitivity with the exception of a high 
frequency sensorineural hearing loss similar to that reported 
on the May 1994 examination.  An evaluation by an ear, nose, 
and throat specialist was recommended due to the test 
discrepancy and to determine the etiology of the present 
hearing loss.

Analysis

Based upon a review of the complete record, the Board finds 
new evidence has been submitted demonstrating that the 
veteran has a present bilateral hearing loss.  The May 1994 
VA audiometric examination revealed mild to moderate high 
frequency sensorineural hearing loss to the right ear and 
mild to moderately severe high frequency sensorineural 
hearing loss to the left ear.  

The Board notes that medical evidence of a hearing disability 
was not of record at the time of the November 1985 rating 
decision.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Therefore, as the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration, the Board finds 
"new and material" evidence has been submitted and the 
claim must be reopened.  See 38 C.F.R. § 3.156(a).

The Board notes the Court held that a determination based 
upon the merits of a service connection claim was appropriate 
when a previously disallowed claim is reopened but only after 
issues related to well groundedness and the duty to assist 
were resolved.  See Elkins, 12 Vet. App. 209; Winters , 12 
Vet. App. 203.  

Well-Grounded Claim Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1999).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  Even if a veteran does not have a hearing loss 
disability for VA compensation purposes recorded during 
service, service connection may still be established if post-
service evidence satisfies the criteria of 38 C.F.R. § 3.385 
and the evidence links the present hearing loss to active 
service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Court has held that in order for a claim to be well 
grounded there must be competent evidence of a current 
disability, of an incurrence or aggravation of a disease or 
injury in service, and of a nexus between the inservice 
injury or disease and the current disability.  Caluza, 7 Vet. 
App. at 506.  Disabilities claimed to have been incurred 
during combat must meet the evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service.  See Collette, 82 F.3d 
at 392. 

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present hearing impairment is 
due to an injury or disease incurred, or aggravated, by 
active service.  There is also no evidence of a sensorineural 
hearing loss manifest to a degree of 10 percent or more 
within one year of separation from active service.  The 
medical evidence shows that a hearing loss disability for VA 
purposes was first documented in May 1994.

Although the May 1994 and December 1997 VA examination 
reports show the veteran reported a history of noise exposure 
related to combat during active service, the examiners did 
not indicate that the service-related noise exposure had 
caused the present hearing loss.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

While the veteran has stated that his hearing loss is due to 
noise exposure during active service, he is not competent to 
provide a medical opinion.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
that the veteran has not submitted evidence of a well-
grounded claim for service connection for hearing loss.  See 
38 U.S.C.A. § 5107(a).

Although the April 1997 Board remand instructed the RO to 
provide the veteran an audiology examination to determine the 
etiology of any present hearing loss and the December 1997 VA 
audiology examination recommended an examination by an ear, 
nose, and throat specialist for an opinion as to etiology, 
the Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton, 12 
Vet. App. at 486.  As a well-grounded claim as to the issue 
of entitlement to service connection for hearing loss has not 
been submitted, the Board finds that additional development 
to obtain an opinion as to etiology may not be undertaken.

Left Eye Injury
Background
Evidence Received Prior to November 1985

Service medical records show the veteran reported a history 
of eye trouble in January 1955 and October 1957.  The 
veteran's January 1955 enlistment examination noted amblyopia 
ex anopsia divergent strabismus to the left eye, not well 
marked.  Left eye distant vision was reported as 20/200, 
correctable to 20/100.  A September 1962 examination report 
noted left exophoria, without opinion as to etiology.  Other 
medical examination reports dated from October 1957 to 
August 1973 revealed normal clinical eye, ophthalmoscopic, 
pupils, and ocular motility evaluations.  

A June 1971 ophthalmology report noted a principal diagnosis 
by the referring physician of strabismus secondary to combat 
injury.  A subsequent orthoptic report found the veteran's 
visual acuity and eye problems were definitely not related to 
his injury in Vietnam.  It was noted that the sensory 
adaptation was associated with a long standing deviation and 
was only possible before visual maturity at approximately age 
6.  

VA examination in June 1980 included diagnoses of 
intermittent exotropia to the left eye with amblyopia and a 
possible secondary component of optic neuropathy secondary to 
trauma with trace afferent pupil.

In July 1980 the RO denied entitlement to service connection 
for left eye exotropia as a developmental or constitutional 
disorder which was not considered a disability under VA law.

Federal prison camp medical records include a November 1984 
examination which revealed normal clinical ophthalmoscopic, 
pupils, and ocular motility evaluations.  The examiner noted 
a visual deficiency to the left eye.

In November 1985 the RO denied reopening the veteran's claim 
for entitlement to service connection for an eye disorder.

Evidence Received After November 1985

Service department medical records dated in June 1987 show 
the veteran reported limited left eye vision due to a combat 
injury in 1964.  An optometry examination report provided a 
diagnosis of decreased left eye visual acuity secondary to 
injury with no evidence of scarring.  It was noted that the 
injury must have been blunt trauma.  Distant unaided vision 
to the left eye was reported as 20/200+.

During VA examination in May 1994 the veteran reported he 
sustained multiple trauma during active service, including 
facial trauma in 1968 or 1969.  He stated that secondary to 
his facial injuries he had been required to wear an eye patch 
for a lengthy period of time.  The examiner noted the 
veteran's uncorrected left eye visual acuity was 20/200.  The 
examiner's assessment included negative etiology for 
decreased left eye visual acuity.  It was noted that the 
veteran's service medical records should be reviewed to 
evaluate the trauma documented at that time.

At his personal hearing the veteran testified that he had 
been hit several times in the left eye during active service 
and that a service department medical examiner told him that 
apparently he was struck with a blunt instrument which 
resulted in decreased vision.  Tr., p. 18.  

VA records show that in January 1998 the veteran failed to 
report for a scheduled eye examination.

Analysis

Based upon a review of the complete record, the Board finds 
new evidence has been submitted demonstrating that the 
veteran had decreased left eye visual acuity as a result of 
blunt trauma during active service.  Although evidence of 
decreased left eye visual acuity was of record at the time of 
the November 1985 rating decision when the RO denied the 
claim on the merits, the credibility of the June 1987 service 
department medical report must be presumed for the purpose of 
deciding whether it is new and material.  See Justus, 3 Vet. 
App. at 513.  

Therefore, as the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration, the Board finds 
"new and material" evidence has been submitted and the 
claim must be reopened.  See 38 C.F.R. § 3.156(a).

The Board notes the Court held that a determination based 
upon the merits of a service connection claim was appropriate 
when a previously disallowed claim is reopened but only after 
issues related to well groundedness and the duty to assist 
were resolved.  See Elkins, 12 Vet. App. 209; Winters , 12 
Vet. App. 203.  

Well-Grounded Claim Analysis

In this case, the Board finds the June 1987 service 
department medical report sufficient evidence of a present 
disability (decreased left eye visual acuity) related to an 
injury incurred during combat with the enemy.  See Collette, 
82 F.3d at 392.  Therefore, the Board finds a well-grounded 
claim has been submitted.

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes, however, that the record reflects the 
veteran failed, without excuse, to report for scheduled VA 
examinations in January 1998.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination in conjunction with an original compensation 
claim without good cause the determination shall be made 
based upon the evidence of record.  See 38 C.F.R. § 3.655 
(1999).  Therefore, the Board finds that the duty to assist 
the veteran in the development of the claim has been met and 
that additional development is not warranted.

Merits Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).

In this case, the veteran's January 1955 enlistment 
examination noted amblyopia ex anopsia divergent strabismus 
to the left eye and distant vision was 20/200.  Therefore, 
the Board finds this disorder pre-existed service.  

The Board notes that amblyopia ex anopsia is defined as 
suppression of the central vision in one eye when the images 
from the two eyes are so different that they cannot be fused 
into one and may be due to the two eye pointing in different 
directions (strabismic amblyopia).  See Stedman's Medical 
Dictionary, p. 56 (26th ed. 1995).  It is noted that the term 
amblyopia, in recent time, has become almost synonymous with 
suppression amblyopia or amblyopia ex anopsia.  Id.

Based upon a review of all of the evidence of record, the 
Board finds the persuasive medical evidence demonstrates the 
veteran's pre-existing left eye disorder was not aggravated 
by injury or disease during active service including as a 
result of combat with the enemy.  

The persuasive medical evidence includes a June 1971 service 
department ophthalmology report which noted a principal 
diagnosis by the referring physician of strabismus secondary 
to combat injury.  However, a subsequent orthoptic report 
found the veteran's visual acuity and eye problems were 
definitely not related to his injury in Vietnam and noted 
that his sensory adaptation was associated with a long 
standing deviation which was only possible before visual 
maturity at approximately age 6.  

The Board notes that the June 1980 VA examination report and 
June 1987 service department optometry examination report 
which provide medical evidence in favor of the veteran's 
claim appear to have been provided without review of the 
veteran's documented medical history and that the May 1994 VA 
examiner, in essence, found that the veteran's service 
medical records should be reviewed to evaluate the trauma 
documented at that time to determine the etiology of his 
decreased left eye visual acuity.  As these reports do not 
indicate the examiners were aware of a pre-existing left eye 
disorder, the Board finds they are not probative of an 
aggravation of the pre-existing disorder.  

The Board also notes that uncorrected left eye visual acuity 
of 20/200 was noted as a pre-existing disorder during the 
veteran's enlistment examination and that VA examination in 
May 1994 shows the veteran's uncorrected left eye visual 
acuity at that time was 20/200.  Therefore, the Board finds 
the medical evidence does not demonstrate an additional 
decrease in left eye visual acuity.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.

Increased Rating Claims

Initially, the Board notes that the veteran's claims for a 
higher evaluation are found to be well-grounded under 
38 U.S.C.A. § 5107(a).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Court 
has held that separate or "staged" schedular disability 
ratings may be assigned subsequent to an initial award of 
service connection based upon the facts in each case.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Skin Disorder
Background

Service medical records dated in January 1970 show the 
veteran had an angiomatous nodule which was probably a 
pyogenic granuloma to the back.  A June 1974 report noted a 
mole to the back of the neck which was irritated by shirt 
collars.  Medical examination reports dated from January 1955 
to August 1973 revealed normal clinical evaluations of the 
skin.

Federal prison camp medical records include a November 1984 
examination which revealed a normal clinical evaluation of 
the skin.  

Service department medical records dated in November and 
December 1992 show the veteran underwent removal of lesions 
to the face, chest, and right armpit.  

VA examination in May 1994 found numerous brown and red 
pigmented moles to the veteran's chest and back.

At his personal hearing in November 1994 the veteran 
testified that he experienced skin tags all over his body, 
including to the arms, chest, and back.  Tr., p. 20.  

A March 1995 hearing officer's decision granted entitlement 
to service connection for pigmented moles.

In his May 1995 notice of disagreement the veteran stated a 
higher disability rating was warranted because the evidence 
demonstrated his itching involved a large area.  He stated 
that the present pigmented areas were scheduled for removal 
in June 1995.  

Private medical records dated in May 1995 noted the veteran 
reported itching to a large area of the anterior chest and 
multiple mole, skin tags, and angiomas.  Photographs 
submitted by the veteran show numerous pigmented areas to the 
anterior chest.  A January 1996 report noted that 
approximately 40 angiomas had been removed from the veteran's 
chest, abdomen, and back and multiple skin tags from the 
neck.  It was noted that an extensive number of these lesions 
were cosmetic disfigurements and were associated with 
itching.  Photographs submitted by the veteran show numerous 
pigmented areas to the back and abdomen.  

A July 1996 report from the veteran's private physician noted 
extensive lesions had been removed, some of which had been 
oozing, and that some to the right chest had been itchy.  It 
was noted that at least one was pre-malignant but that all 
others were benign.  

VA examination in December 1997 found generalized 1 to 2 
millimeter (mm) polypoid papules and brown keratotic 3 to 6 
mm papules.  The examiner noted that the disorder had been 
occurring since 1970 and treated by removal.  Itching was the 
only reported symptom manifestation.

Analysis

The Ratings Schedule provides that benign new skin growths 
should be rated under the criteria for either scars, 
disfigurement, or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).  In this case, the evidence does not demonstrate 
the veteran's service-connected skin disorder involves 
disfiguring, poorly nourished, or painful and tender scars.  
Therefore, the Board finds the disorder is appropriately 
rated under the analogous rating criteria for eczema.

The Ratings Schedule provides a 10 percent evaluation for 
eczema with exfoliation, exudation or itching and involvement 
of an exposed surface or extensive area; a 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement; a 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Based upon a review of the complete record the Board finds 
the available medical evidence is adequate for an equitable 
determination of the veteran's service-connected skin 
disorder.  The Board notes the evidence includes a thorough 
evaluation of the disorder by the veteran's private physician 
over an extended period of time.

The medical evidence demonstrates the veteran's service-
connected skin disorder is manifested by exudation and 
itching and involvement of an extensive area.  The Board 
finds, however, that a schedular rating in excess of 10 
percent is not warranted because the medical evidence does 
not show constant exudation or itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation, or 
crusting.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or staged rating for the veteran's service-
connected skin disorder. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 1 
Vet. App. at 55.  The Board finds the preponderance of the 
evidence is against the veteran's claim.

Scars to the Hands
Background

Service medical records are negative for complaint or 
treatment for hand injuries.  Medical examination reports 
dated from January 1955 to August 1973 revealed no 
identifying scars to the hands.

During VA examination in June 1980 the veteran reported he 
incurred scars to the left hand as a result of an injury in 
1964 and to the right hand as a result of a burn in 1970.  
The examiner noted a 2 centimeter (cm) laceration scar to the 
left palm and a star-shaped laceration scar to the first 
finger in the metacarpal area.  There were burn scars to the 
palmar aspect over the thumb to the right hand which, 
generally, were not visible but that one of the scars was 
tender and that a 3 cm scar was visible.  The hands and 
wrists demonstrated a normal range of motion.  Grip strength 
was strong, bilaterally.  The examiner stated the scars did 
not cause functional impairment.  

During VA examination in May 1994 the veteran reported he 
sustained shrapnel wounds to the hands in 1964.  The examiner 
noted small, barely discernable, non-disfiguring scars to the 
palmar surfaces of the hands and thumbs.  The diagnoses 
included small shrapnel wounds to the hands and thumbs with 
no evidence of loss of function.  

In correspondence dated in August 1994 the veteran reported 
that all of the scars to his hands were the result of hand to 
hand combat knife wounds.  He stated that the cut to his 
right hand required 21 stitches and that the wound was 
sensitive, prone to swelling, and caused considerable 
discomfort if subjected to slight pressure.  He stated he 
experienced a very significant loss of dexterity to the hand.  
He stated that his left hand wound involved the base of the 
thumb and the palm.  He reported the palm scar involved a 
continuos knotty growth which was sore and required he remove 
tissue from the area every month with tweezers and alcohol 
and irrigation of the wound with peroxide.  He stated he 
experienced a loss of flexibility in the thumb and diminution 
of dexterity to the left hand.  

In Correspondence dated in October 1994 the veteran recalled 
that he had sustained burns to the right hand from a 
"thermite" grenade during service in Vietnam in 1970.  

Private medical records dated in November 1994 reported scars 
including a 2.5 cm scar to the right thumb, a 1.5 cm scar to 
the right palm, a 1.5 cm scar to the left thumb, and a 1 cm 
scar to the left palm.  The report also described the 
veteran's facial scars and an annotation to the margin 
stated, generally, that the scars were disfiguring.  An 
additional comment, apparently added later, noted functional 
impairment of the hands.  

At his personal hearing in November 1994 the veteran 
testified that the knife wounds to his hands affected his 
grip strength more to the right than the left.  Tr., p. 5.  
He stated that the right hand scars were very tender, that he 
experienced numbness if he wrote for a prolonged period of 
time, and that he had decreased dexterity and could no longer 
play the piano in side shows as he had before.  Tr., p. 6.  
He stated he irrigated the right palm scar monthly and self 
treated the disorder.  Tr., p. 6.  

VA orthopedic examination in December 1997 noted the veteran 
complained of hand weakness but did not complain of decreased 
sensation of numbness.  There was a full range of motion to 
the wrist with extension to 60 degrees, flexion to 45 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 20 degrees, bilaterally.  The veteran had a good grip and 
full extension of his metacarpal phalangeal, distal 
interphalangeal, and proximal interphalangeal joints.  The 
examiner noted the veteran had full function of the thumb and 
a good pinch but that he seemed to lack some strength which 
was not attributable to the right thumb scar.  

The right thumb scar was over the dorsal aspect at the level 
of the carpal/metacarpal joint.  The left hand had a palm 
scar and a thumb scar to the dorsal aspect.  The examiner 
noted the scars did not involve any nerves or tendons and 
were mainly skin scars.  X-ray examination did not revealed 
any degenerative joint disease, spurs, cystic lesions, or 
sclerotic margins.  It was the examiner's opinion that the 
veteran's hand scar did not produce any functional deficit 
upon physical or x-ray examination.  

Analysis

The Ratings Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1999).  

In this case, the Board notes the veteran is presently 
receiving a 10 percent disability rating for scars to the 
hands which is the maximum schedular rating for superficial 
scars.  While a higher schedular rating is possible for 
limitation of function of the parts affected, the Board finds 
the persuasive medical evidence demonstrates no limitation of 
function to the hands.

Although November 1994 private medical report noted 
functional impairment of the hands, no description of that 
limitation or medical rationale was provided.  Therefore, the 
Board finds the June 1980, May 1994, and December 1997 VA 
examinations which found no evidence of functional impairment 
to be persuasive.

In addition, there is no medical evidence of a poorly 
nourished superficial scar with repeated ulceration, third 
degree burn scars to the hands exceeding 6 square inches, or 
second degree burn scars to the hands approximating 1 square 
foot to warrant a higher or separate rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803 (1999).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  Based upon a review of the complete 
record, the Board finds that the regular schedular standards 
applied in this case adequately describe and provide for the 
veteran's disability level.  The veteran does not allege and 
there is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. 

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
higher rating for a scars to the hands.  Gilbert, 1 Vet. App. 
at 55. 




 


ORDER

Entitlement to service connection for a back disability is 
denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
hypertension, the appeal is denied. 

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
the claim is reopened but is denied as not well grounded.  

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of a left eye injury, the claim is reopened but is denied on 
the merits. 

Entitlement to a rating in excess of 10 percent for a skin 
disorder is denied.

Entitlement to a rating in excess of 10 percent for scars to 
the hands is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

